
	

114 HR 1077 IH: Casa Grande Ruins National Monument Boundary Modification Act of 2015
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1077
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mrs. Kirkpatrick (for herself, Mr. Grijalva, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To modify the boundary of the Casa Grande Ruins National Monument, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Casa Grande Ruins National Monument Boundary Modification Act of 2015. 2.FindingsCongress finds the following:
 (1)Casa Grande Ruin Reservation was set aside on March 2, 1889, proclaimed as the Nation's first archeological preserve on June 22, 1892, and redesignated as Casa Grande Ruins National Monument on August 3, 1918.
 (2)Casa Grande Ruins National Monument protects one of the finest architectural examples of 13th Century Hohokam culture in the American Southwest known to early Spanish explorers as the Great House.
 (3)Casa Grande is only part of the story of this ancient town that may have covered 2 square miles. (4)Recent surveys and research have determined that the area of the Great House and the village surrounding it extends beyond the current monument boundary.
 3.DefinitionsIn this Act: (1)MapThe term map means the map entitled Proposed Casa Grande Ruins Boundary Modification, numbered 300–120,734, and dated May 2013.
 (2)MonumentThe term Monument means the Casa Grande Ruins National Monument in the State of Arizona. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)StateThe term State means the State of Arizona. 4.Acquisition and transfer of administrative jurisdiction of lands (a)Acquisition of landsThe Secretary is authorized to acquire by donation, exchange, or purchase with donated or appropriate funds from willing owners only, the private or State lands or interests in lands generally depicted on the map, to be administered as part of the Monument.
 (b)Transfer of administrative jurisdiction to the NPSThe following Federal lands as generally depicted on the map are hereby withdrawn from all forms of entry, appropriation, and disposal under the public land laws; location, entry, and patent under the mining laws; and operation of the mineral leasing and geothermal leasing laws and mineral materials laws, and administrative jurisdiction of such Federal lands is hereby transferred to the National Park Service to be administered as part of the Monument:
 (1)The approximately 3.8 acres of Federal land administered by the Bureau of Land Management. (2)The approximately 7.41 acres of Federal land of administered by the Bureau of Indian Affairs.
 (c)Transfer of administrative jurisdiction to BIAAdministrative jurisdiction of the approximately 3.5 acres of Federal land administered by the National Park Service as generally depicted on the map as Lands to be Transferred to BIA are hereby transferred to the Bureau of Indian Affairs for the purposes of the San Carlos Irrigation Project.
 (d)AdministrationUpon acquisition or transfer of the lands identified in subsections (a) and (b), the Secretary shall administer those lands as part of the Monument in accordance with the laws generally applicable to units of the National Park System, including applicable provisions of division A of subtitle I of title 54, United States Code.
			(e)Boundary and map update
 (1)TransfersUpon completion of the transfers pursuant to subsection (b), the Secretary shall modify the boundary of the Monument accordingly, and shall update the map to reflect such transfers.
 (2)AcquisitionsUpon completion of any of the acquisitions pursuant to subsection (a), the Secretary shall modify the boundary of the Monument accordingly, and shall update the map to reflect such acquisitions.
 (f)Map on fileThe map shall be on file and available for inspection in the appropriate offices of the National Park Service, U.S. Department of the Interior.
 (g)CompensationAs consideration for the acquisition of State and private lands or interests in lands, unless such lands and interests in lands are donated, the Secretary shall—
 (1)pay fair market value for such lands; or (2)convey to the State of Arizona and private land owners, as the case may be, Federal lands, interest in Federal land, or any other Federal asset of equal value located in the State of Arizona.
 5.Administration of State trust landsThe Secretary may enter into an agreement with the State to provide for cooperative management of the approximately 200 acres of State trust lands generally depicted on the map.
		
